Dismissed; Opinion Filed June 25, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00238-CV

                             DAVID CYS, Appellant
                                      V.
                LISA BUYS HOUSES AND LISA RICHARDSON, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00513-B

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                   Opinion by Justice Stoddart
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated March 7, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated March 7, 2018, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated May 18, 2018, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We
cautioned appellant that failure to do so would result in the dismissal of this appeal without further

notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE



180238F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DAVID CYS, Appellant                                 On Appeal from the County Court at Law
                                                      No. 2, Dallas County, Texas
 No. 05-18-00238-CV         V.                        Trial Court Cause No. CC-18-00513-B.
                                                      Opinion delivered by Justice Stoddart.
 LISA BUYS HOUSES AND LISA                            Justices Lang and Myers participating.
 RICHARDSON, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees LISA BUYS HOUSES AND LISA RICHARDSON
recover their costs of this appeal from appellant DAVID CYS.


Judgment entered this 25th day of June, 2018.




                                                –3–